Citation Nr: 1126205	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of heat injury.

3.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984, and from November 1990 to August 1991.  He had additional service in the National Guard, including periods of active duty for training (ACDUTRA), between 1984 and 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Atlanta, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a November 2005 rating decision, the RO denied service connection for hypertension and residuals of heat injury.  In a June 2007 rating decision, the RO denied service connection for cervical spine disability.

This case was previously before the Board in February 2010, when it was remanded for additional development.  The case is again before the Board for appellate review.

For the reasons explained below, the issue of entitlement to service connection for a cervical spine disability is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Hypertension was not shown during active duty nor did it manifest to a compensable degree during the year following either period of active duty.

2.  Hypertension was not aggravated during any period of ACDUTRA.

3.  Episodes of heat injury during ACDUTRA did not produce residual disability.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for establishing service connection for result of heat injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA offices, including the RO and the AMC, provided VCAA notice in letters issued in December 2004, May 2005, and March 2010.  In those letters, VA advised the appellant what information and evidence was needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  VA also advised the appellant as to how VA determines disability ratings and effective dates, and the type of evidence to establish such in the March 2010 letter.  The case was last adjudicated in April 2011.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service treatment records, VA examination reports, lay statements, and the transcript of a December 2009 Travel Board hearing.  The Board further notes that VA has substantially complied with the prior remand directives with respect to the claims being decided.  In this regard, VA issued corrective VCAA notice.  The Veteran had VA examinations regarding his claimed hypertension and residuals of heat injury.  The examiner reviewed the claims file prior to rendering opinions, and provided the rationale for the conclusions reached.  VA and private medical records have been obtained.  Accordingly, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2010).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hypertension

Certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service of ninety days or more during a period of war.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Hypertension is compensable when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

The Veteran is seeking service connection for hypertension.  He indicates that his current hypertension was not diagnosed until after his later period of active duty.  He essentially contends that the current hypertension was present, albeit undiagnosed, during active duty, or that the current hypertension was caused by heat injuries that he sustained during National Guard ACDUTRA periods.

During the Veteran's first period of active duty, he was seen in May 1982 for chest pain, assessed as acid stomach pain due to stress.  He was seen for fatigue and dizziness in August 1982.  When he was seen in May 1983 for chest pain, his blood pressure was 120/70.  The treating clinician's impression was gas or muscular pain.  In June 1984, the Veteran requested a blood pressure test.  He stated that he donated blood in May 1984, and a staff member at the donation center told him to have it checked because one reading was high.  In the service clinic, the Veteran's blood pressure reading was 120/70.  On follow up in July 1984, his blood pressure was 108/70.  The remainder of the service treatment records from the Veteran's 1981 to 1984 period of active duty do not show any elevated blood pressure readings nor any diagnoses of hypertension.

The claims file does not contain any records of readings of the Veteran's blood pressure between his two periods of active duty.  The service treatment records from the November 1990 to August 1991 period of active duty do not show any elevated blood pressure readings nor any diagnoses of hypertension.

After his second period of active duty, the Veteran submitted a claim for service connection and disability compensation for a left wrist injury.  He had a VA general medical examination in December 1991.  At that time, his blood pressure was 158/94 sitting, 140/80 recumbent, and 152/90 standing.  The examiner provided a diagnosis of probable untreated essential hypertension.

The claims file contains some private medical records that address blood pressure and hypertension.  In January 1994, the Veteran's blood pressure was measured as 130/70.  In October 1994, when the Veteran was treated for an injury, his blood pressure was 140/98.  In April 1995, he had a check to see whether he had hypertension.  His blood pressure was 136/82.  The clinician expressed the impression that the chest pain the Veteran reported was probably non-cardiac.

During National Guard ACDUTRA in June 1996, the Veteran became diaphoretic, weak, and dizzy, and had chest pain.  He was brought to a service hospital for treatment as a heat casualty.  His blood pressure on admission was 154/105.  After his condition stabilized, he was released from the hospital to rest in quarters.

In April 1999, a treating clinician stated that the Veteran had mild hypertension that appeared to be adequately controlled on medication.  In January 2000, the clinician noted that the Veteran's hypertension was less controlled.  Records of ongoing treatment through 2006 reflect efforts to control the hypertension.

Notes from VA outpatient treatment in 1999 to 2010 reflect that the Veteran was followed for hypertension.  In February 2003, a National Guard official placed the Veteran on a no running profile, due to recurrent heat injury on two occasions.

In November 2004, the Veteran requested service connection for hypertension.  He stated that he began treatment for hypertension in 1996.  He asserted that his hypertension was a direct result of his military service, including National Guard service from 1984 to 2004.  He contended that recurrent heat injury that he had in 2003 was directly associated with his high blood pressure.  In December 2004 statements, the Veteran reported that was seen for high blood pressure at a private facility in 1987 or 1988, during a National Guard summer ACDUTRA period in 1995, and at a VA clinic after 1999.

In a February 2005 VA examination, the Veteran reported a history of hypertension since 1988.  He stated that presently he was on medications for hypertension.  On examination, blood pressure readings were 178/108, 174/106, and 170/106.  The examiner found that the Veteran had hypertension that was not well controlled on medication.

In a May 2007 statement, the Veteran reported that he was diagnosed with hypertension during his National Guard service from 1984 to 2004.  He noted that a National Guard physician saw private treatment notes indicating that the Veteran had hypertension, and put him on profile to walk rather than run on the Guard's two mile training test.  

In the December 2009 Travel Board hearing, the Veteran reported that he was diagnosed with hypertension in the early 1990s.  He stated that a private clinician gave him a note explaining that he had hypertension and a history of heat injuries, and a National Guard clinician responded by putting him on profile to walk rather than run on the Guard's physical training (PT) test.  He related that presently he was on medications for his hypertension.  He asserted that his hypertension was related to heat injuries that he sustained on two occasions during National Guard ACDUTRA periods.

A VA examination was performed in July 2010.  The Veteran reported having had heat injury in 1996 and in 2001.  The examiner reported having reviewed the Veteran's claims file.  The examiner noted that the Veteran had hypertension that required medication to control it.  In the 2010 examination, blood pressure readings showed ongoing hypertension.  The examiner provided the opinion that it is less likely than not that the Veteran's hypertension is related to his service.  The examiner explained that opinion by noting that service treatment records showed blood pressure readings well within normal limits on multiple occasions, with no readings that were even borderline.  The examiner noted the service treatment record notation that the Veteran wanted his blood pressure checked after it was measured as high at a blood donation center.  The examiner noted that the measurement on the Veteran's request showed blood pressure of 120/70.  The examiner found that the Veteran did not have residuals of his past heat injuries.

The Veteran did not have hypertension diagnosed during either of his periods of active duty.  Probable hypertension was noted on VA examination in December 1991, although medical records from 1994 and 1995 did not show that there was continuous hypertension.  The medical evidence tends to show that diagnosable hypertension became present no earlier than late 1991 and before 1999.  Although the probable hypertension as noted within one year following the Veteran's second period of active duty, diastolic pressure of 100 or more was not noted, nor was he receiving medication to control hypertension during that time.  Accordingly, the probative evidence does not reflect that hypertension was manifested to a compensable degree within one year following his discharge from active duty.  Thus, he does not meet the criteria for a presumption that hypertension began during active duty.

The medical evidence also does not reflect that the Veteran's hypertension began or was permanently aggravated during any of his National Guard ACDUTRA periods.  The Veteran contends that heat injuries during his ACDUTRA caused or aggravated his hypertension.  The VA clinician who examined him in 2010 concluded that the Veteran did not have any residuals from the heat injuries and opined that his hypertension was not related to service.  As the Veteran does not have medical training, his opinion regarding medical causation is not medical evidence, because the etiology of hypertension requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The opinion from the examining clinician carries more evidentiary weight on a question of medical causation.  The Veteran notes that a National Guard clinician put him on a profile due to his history of hypertension and heat injuries.  The clinician's action in that case does not address the question of a claimed relationship between heat injuries and hypertension.  As the Veteran's hypertension was not shown during active duty or ACDUTRA, and the preponderance of the evidence is against a relationship between service, to include heat injury during ACDUTRA, and current hypertension, the Board denies the claim for service connection for hypertension.

Residuals of Heat Injury

The Veteran contends that heat injury that he sustained during National Guard ACDUTRA has produced ongoing disability.  As discussed above, the Board at this time considers and denies service connection for the Veteran's hypertension, which the Veteran claims was caused or aggravated by heat injury.  In addition to hypertension, the Veteran claims that heat injury during ACDUTRA caused susceptibility to subsequent heat injury, such that he has recurrent heat injury.

As noted above, the Veteran received treatment for symptoms that developed during National Guard ACDUTRA in June 1996.  He was brought to a service hospital after he developed diaphoresis, weakness, dizziness, and chest pain.  The reason for treatment was described as heat casualty.  After his condition stabilized, he was released from the hospital to rest in quarters.

In October 2002, the Veteran was seen in a private hospital.  He reported that he had run two miles in a PT test, in very hot, humid weather, and had then felt very hot and dizzy.  The treating clinician found that the Veteran was diaphoretic.  The clinician's impressions were heat exhaustion, hypertensive dizziness, and heat illness.  After receiving fluids intravenously, the Veteran's condition improved, and he was released the same day.  Records of private medical treatment later in October 2002 reflect the Veteran's report of the episode earlier than month.  The Veteran related having also had an episode of syncope during a PT the previous year.  The treating clinician's impressions included history of syncope secondary to heat illness.  The clinician noted having written a letter allowing the Veteran to walk on his PT test.

In February 2003, a National Guard clinician placed the Veteran on a no running profile, due to recurrent heat injury on two occasions.

In a November 2004 statement, the Veteran contended that he had recurrent heat injury that was directly associated with his high blood pressure.  In a December 2005 statement, the Veteran noted having been treated for heat injury on more than one occasion during his National Guard service.  He contended that the profile to walk rather than run during National Guard ACDUTRA PT test was evidence that the physician who placed him on the profile believed that the Veteran had a disability related to heat injury and hypertension.  In a May 2007 statement, the Veteran noted that he had heat injury in the line of duty.  He asserted that heat injury breaks down the body, and causes recurring problems thereafter.  In a July 2007 statement, the Veteran noted that, during ACDUTRA in summer 2004, he stayed in barracks that did not have air conditioning, and became very hot.  He asserted that living in those hot conditions could add to heat health problems.  A fellow Guardsman, Mr. N. E., provided a statement confirming that through 2004 the barracks at the relevant ACDUTRA site did not have air conditioning, and that staying in such hot barracks was difficult for all and likely unhelpful to the Veteran's health problems.

In the December 2009 Travel Board hearing, the Veteran reported having had heat injuries during two different ACDUTRA periods.  He stated that, since those injuries, he had to be careful about exposure to hot conditions, as he had become more susceptible to heat injuries.  He reported that on another occasion in recent years, after spending time outdoors in the heat, he had another episode of feeling overcome with profuse sweating, weakness, and dizziness.  He indicated that the residual of the heat injuries in ACDUTRA was an intolerance of hot conditions.

In the July 2010 VA examination, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported that since his episodes of heat injury, he felt hot and began sweating easily, and he addressed this by trying to stay hydrated and avoid hot conditions.  The results of a neurological examination were normal.  The examiner stated that the past heat injuries did not have residual effects.  The examiner noted the absence of neurological deficits.

The Veteran contends that heat injuries during ACDUTRA led to current heightened sensitivity to heat, and susceptibility to additional heat injuries.  The VA clinician who examined the Veteran in 2010 concluded that the Veteran does not have neurological deficits or other residuals as a result of the heat injuries he has experienced.  The clinician's opinion is more convincing than the Veteran's lay opinion on the medical issue of whether the heat episodes produced residual disability.  As the greater weight of the evidence is against the existence of residuals from heat injuries, the Board denies service connection for residuals of heat injury.

In reaching the above conclusions with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of heat injury is denied.


REMAND

The Veteran also claims entitlement to service connection for a cervical spine disability.  He has testified that his duties in the active duty periods and in the National Guard had included a lot of physical activity, including lifting of heavy objects.  

The Veteran did not report any neck injuries, nor any symptoms affecting his neck, during his periods of active duty in 1981 to 1984 and 1990 to 1991.  On one occasion in December 1990, he reported right shoulder soreness. 

Treatment records and other documents in the claims file contain information about the Veteran's work history.  The Veteran reportedly worked in the mid and late 1980s and the early 1990s as a heating and air conditioning installer.  Records from the late 1990s and early 2000s reflect work in the retail business.  He reportedly stopped working in 2004.

The Veteran does not report having had any treatment for neck symptoms prior to 2006.  Private and VA medical records dated before 2006 reflect various symptoms and conditions, including musculoskeletal problems, but contain no reports of neck symptoms.  In March 2006, the Veteran was in a motor vehicle accident (MVA) in which another vehicle struck the back of his vehicle.  He was seen, in an emergency room, for headache and neck pain.  Cervical spine x-rays showed hypertrophic bridging osteophytes anteriorly at C4-5-6-7.  There was no evidence of acute cervical injury.  A radiologist opined that the x-rays showed degenerative cervical spondylosis, or possibly changes of diffuse idiopathic skeletal hyperostosis (DISH).  

In December 2009, the Veteran submitted a statement from his treating chiropractor, G. C. S., D.C.  Dr. C. stated that he had first treated the Veteran following the 2006 MVA.  Dr. C. reported that the diagnosis in 2006 was neck and back sprains associated with and complicated by extreme pre-existing spinal arthritic spurring and joint degeneration.  Dr. C. stated that the type and severity of the Veteran's spondylosis takes many years to develop.  Dr. C. opined that the Veteran's spinal condition was not caused by the 2006 MVA, but by extreme wear and tear over a long period of time, such as the Veteran experienced in his Armed Services career.

In the February 2010 remand, the Board instructed that the Veteran receive a VA examination to obtain an opinion as to the relationship between the Veteran's cervical spine disability and service.  In a July 2010 examination, the examiner reported having reviewed the claims file.  The Veteran reported a history of pain in his neck and entire back since the late 1980s, without any specific accident or injury preceding the onset of the pain.  He reported having renewed neck pain after the 2006 MVA, and at present having neck pain radiating into his arms, and tingling in his fingers.  The examiner noted evidence of cervical spine area tenderness and pain with motion.  Cervical spine CT showed evidence of changes of severe DISH.  The examiner provided the opinion that it is less likely than not that the Veteran's current cervical spine disability is related to his service.  The examiner explained that the Veteran did not report neck pain during service, and that the chiropractic records indicated that neck pain began after the 2006 MVA.  The examiner opined that the muscle strain more than spine degeneration produced the neck pain, and that the muscle strain was sustained in the 2006 MVA.

In August 2010, the Veteran submitted another statement from the chiropractor, Dr. S.  Dr. S. expressed disagreement with the opinion of the VA examiner.  Dr. S. reiterated that the spurring of the Veteran's cervical spine developed over a long period of time, through continuous micro-traumas such as the Veteran reported experiencing over a long military career.  Dr. S. opined that it is more likely than not, a 90 percent probability, that the Veteran's cervical spine disorder is a result of his military service.  However the Board notes that the Veteran was not on active duty during his entire military career.  He served on active duty for a three year period and an eight month period.  During approximately twenty years of National Guard service, in each year he generally had a two to three week period of ACDUTRA.  The remaining weeks of those years he worked in civilian employment.  

The chiropractor did not appear to differentiate between active duty and reserve service, and the VA examiner appeared to attribute the current disorder to a motor vehicle accident; however, x-rays taken at the time of the accident already revealed degenerative changes.  Accordingly, the Board finds that the claims file should be forwarded to a physician specializing in orthopedics to obtain an opinion as to whether any current cervical spine disorder is related to the Veteran's active military service.


The issue is REMANDED for the following action:

1.  Send the claims file to a physician who specializes in orthopedics for review.  Following review of the claims file, to include the physical findings noted on the 2010 VA examination, the physician should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any of the Veteran's current cervical spine disorders arose during active duty service or is otherwise related to his periods of active duty or active duty for training, to include physical activity during such service including lifting of heavy objects.  In rendering this opinion, the physician should comment on the opinions provided by the Veteran's chiropractor in December 2009 and August 2010.  The physician should provide the medical basis for the opinions he/she provides.

If the physician determines that a physical examination is necessary to provide the requested opinion, such examination should be scheduled.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


